 TRANS-EAST AIR, INC.Trans-East Air, Inc.andTruck Drivers, Warehouse-men and Helpers Union,Local 340, a/w Interna-tionalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, Petition-er. Case 1-RC-11250March22, 1971DECISION AND DIRECTION OFELECTIONBY MEMBERSFANNING, BROWN, AND JENKINSUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Reginald J. Gagnon.Pursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board has delegat-ed its powers in connection with this case to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer, Trans-East Air, Inc., is a NewYork corporation with its principal place of businessinBangor,Maine. It is engaged in a "fixed baseoperation" under an agreement with the AirportDepartment of the city of Bangor whereby it leasesand operates Bangor International Airport. It appearsthat the intent of the agreement is to secure a "fullservice" fixed base operation which would include"primary line services such as the sale of aviation fueland oil, facilities for tie-downs, inside storage ofaircraft, ramp services and flight line repairs," andother services as the sale of new and used aircraft,engine and radio maintenance, flight training, aircraftrentals, etc.While the Employer has full use of theland, buildings, and facilities at the airport, which areowned by the city, there is nothing in the agreementwhich bestows on the Employer any of the govern-mental powers of the city. The Employer was notcreated by the State of Maine or the city as a politicalsubdivision thereof, nor is it administered by individ-ualswho are either elected or appointed by agovernmental body. Insofar as the record shows, therelationship between the city and the Employer, asexpressly provided in the agreement, is strictly that of"Lessor" and "Lessee" As long as the Employercomplies with the terms and conditions of the lease,there is no evidence that the city or the AirportDepartment will or has the power to interfere with theEmployer's operation of the airport. It appears furtherITitle ii of the Railway Labor Act extends the coverage of that Act toevery common carrier by air engaged in interstate or foreigncommerce, and every carrier by air transporting mail for or under contractwith the United States Government, and every air pilot or other person185that the Employer hires, fires, and pays its ownemployees who are under its direction, control, andsupervision.The Employer provides certain services to interna-tional flag carriers at the airport. It refuels, supplieswater to, and parks the aircraft, handles baggage, andprovides certain cleaning services with respect to theaircraft.The employer also operates an air charterservice, a flight school, and a fixed base repair stationfor small aircraftmaintenance and repair. TheEmployer has certificates issued by the FederalAviation Agency to conduct its fixed base operation,to operate a charter service within the continentialUnited States and Canada, and to operate a repairstation, flight school, and an air taxi service.The parties stipulated that the Employer does inexcess of $500,000 gross business annually and that itderivesmore than $50,000 from services performedfor Humble Oil and Refining Company in puttinginto the aircraft oil which has been shipped byHumble Oil into the State of Maine from pointsoutside the State. The Employer also grosses morethan $50,000 annually for its services to internationalairlines.The Employer urges dismissal of the petition on theground that it is a common carrier by air engaged ininterstatecommerce within the meaning of theRailway Labor Act,i that its operations and employ-ees are covered by the provisions of that act, and thatthisBoard is therefore without jurisdiction. TheEmployer also urges dismissal of the petition on thefurther ground that it is acting as an agent of amunicipality, the city of Bangor, Maine, which hasdelegated to the Employer its responsibility inoperating Bangor International Airport. Accordingly,the Employer contends that it is excluded from theAct's coverage by Section 2(2).Because of the nature of the first question presentedabove, we have in this case, as has been our practice inthe past,2 requested the National Mediation Board asthe agency primarily vested with jurisdiction, underthe Railway Labor Act, over air carriers and havingprimary authority to determine its own jurisdiction, tostudy the record in this case and determine theapplicabilityof the Railway Labor Act to theEmployer.We are administratively advised by theNational Mediation Board, under date of February 2,1971, that: "Based on this record the NationalMediation Board is of the opinion that the Trans-EastAir, Inc. does not meet the definition of commoncarrier by air as set forth in Section 201, Title II of theRailway Labor Act; consequently there is notwho performs any work as an employee or subordinate official of suchcarrier or carriers2See, e g,Lynch Flying Service, Inc.166 NLRB 961189 NLRB No. 33 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDsufficient basis for this Board to exercise jurisdictionover the employer and its employees."As to the Employer's contention that it is exemptedby virtue of being an agent of a municipality, weconclude from the facts set forth above that theEmployer is not a political subdivision of a municipal-itynor a governmental instrumentality which isentitled to the exemption set forth in Section 2(2) ofthe Act.3In light of the foregoing considerations, we find thatthe Employer is engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act andthat it will effectuate the policies of the Act to assertjurisdiction herein.3Howard Johnson, Inc, of New Jersey, et al.,135 NLRB 1260,CulinaryAlliance and Hotel Service Employees Union Local 402 (The San DiegoCivicFacilitiesCorporation),175NLRB No. 26;Local Joint Executive (LittleLuigi's ItalianFoods),153 NLRB 392.4 In order to assure that all eligible votersmay have the opportunity tobe informed of theissues in the exercise of theirstatutoryrightto vote, allparties to the electionshould haveaccess to a listof votersand theiraddresseswhichmay beused tocommunicate with them.ExcelsiorUnderwear Inc,156 NLRB 1236,N L.R B v. Wyman-Gordon Co.,394 U.S.2.The labor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2 (6) and (7) of the Act.4.The parties stipulated, and we find, that thefollowing employees of the Employer constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act:All aircraft dispatchers, excluding chief dispatch-er,sales employeees, office clerical employees,guards, all other professional employees, foremenand supervisors as defined in the Act.[Direction of Election omitted from publication]4759Accordingly,it isherebydirectedthatan electioneligibility list,containing the names and addresses of all the eligible votersmust be filedby the Employerwith the Regional Director for Region I within7 days ofthe dateof thisDecision and Direction of ElectionThe regional Directorshallmake the list available to all parties to the election.No extension oftime to file this list shall be grantedby theRegional Director except inextraordinarycircumstances.Failure tocomplywith this requirement shallbe groundsfor setting aside the election wheneverproper objections arefiled